Before SWAYXE, Circuit Justice.
Plaintiff, who is a resident of some insignificant port in Canada, furnished a quantity of wood to the propeller, and now claims a lien upon the vessel for the value of the supplies thus delivered. She testifies positively that the wood was furnished on the credit of the vessel, and not on the credit of the captain, and there is no proof to the contrary. The ordinary debts of the master are not a lien upon his vessel, but there is no question of the power of the master to create a lien for the purchase of supplies when such may be absolutely nec*271essary. When the owner of a vessel purchases ordinary supplies on credit it is presumed that he purchases them on his individual credit. But when the master finds himself in a foreign port without money, and is in need of supplies, whatever debts he may contract for such needful supplies are not considered individual obligations, but will constitute a lien upon his vessel. In this case the facts are such as to show the grounds for the existence of a lien. It is ordered that the decree of the court below dismissing the libel be reversed, and that a decree be entered in favor of libellant for •?202, with interest from Nov. 22, 1SCG, and the costs of this suit.